        Case 5:18-cr-00172-BLF Document 233 Filed 05/03/21 Page 1 of 1




 1   JULIA M. JAYNE (State Bar No. 202753)
     ASHLEY RISER (State Bar No. 320538)
 2   E-Mail: julia@jaynelawgroup.com
     JAYNE LAW GROUP, P.C.
 3   803 Hearst Avenue
     Berkeley, CA 94710
 4   Telephone: (415) 623-3600
     Facsimile: (415) 623-3605
 5
     Attorneys for Defendant
 6   MICHAEL KAIL

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. CR 18-00172

12                 Plaintiff,
                                                       NOTICE OF CHANGE OF ADDRESS
13          v.

14
     MICHAEL KAIL
15
                      Defendant.
16

17

18
            Please note that the address for attorneys Julia Mezhinsky Jayne and Ashley Riser have
19
     changed to:
20
            803 Hearst Avenue
21
            Berkeley, CA 94710
22
     DATED: May 3, 2021                      Respectfully submitted,
23

24
                                             By:         /s/
25                                                  JULIA MEZHINSKY JAYNE
                                                    ASHLEY RISER
26                                                  Attorneys for Defendant
                                                    MICHAEL KAIL,
27

28
                                                                                   Case No. CR 18-00172
                                                                       NOTICE OF CHANGE OF ADDRESS
